Citation Nr: 1545253	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for scar, shell fragment wound, left leg.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the Veteran filed a notice of disagreement in November 2009 with respect to the denial of service connection for posttraumatic stress disorder (PTSD).  However, in a December 2012 rating decision, service connection for such disability was awarded.  As such was a full grant of the benefits sought on appeal with regard to the issue of entitlement to service connection for PTSD, such issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As an initial matter, the Board notes that the Veteran's disability is currently characterized as scar, shell fragment wound, left leg and is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, which pertains to the evaluation of other scars and other effects of scars evaluated under the other diagnostic codes pertaining to scars.  Such Diagnostic Code provides that any disabling effect(s) not considered in a rating provided under the other diagnostic codes pertaining to scars should be evaluated under an appropriate diagnostic code. 

In this regard, the Board finds that a remand is necessary to afford the Veteran a VA examination so as to determine the current nature and severity of his service-connected disability.  The Veteran was previously evaluated with regard to such disability in August 2009 and September 2013.  In August 2009, the Veteran reported that the scar on his left leg was well healed and was not painful; however, since his in-service injury, he experienced pain and weakness in the left leg.  He also complained of numbness and tingling in the left leg.  Following a physical examination, the examiner diagnosed left leg residual scar from hand grenade wound during combat with residual left leg hyperalgia and mild residual left leg muscular atrophy.  In September 2013, it was noted that the Veteran had shell fragment wounds to the left lower leg that were still slightly painful at times.  It was reported that the Veteran had two scars that were manifested by very mild intermittent pain.  Physical examination revealed 2 superficial non-linear scars on the anterior aspect of the left lower leg.

Based on the foregoing, the Board finds that a VA examination is warranted to address the conflicting findings regarding whether the Veteran's left leg scarring is painful and whether he manifests orthopedic, muscle, and/or neurological impairment as a result of such scarring and/or the in-service shell fragment wound.  

The Board further observes that the September 2013 VA examiner noted that the Veteran received treatment at Kaiser; however, records of such treatment have not been obtained.  Furthermore, the examiner noted that VA treatment records were reviewed, though the evidence of record includes only psychiatric treatment through VA.  On remand, the AOJ must make attempts to obtain any private treatment records and ensure that all records of VA treatment have been associated with the claims file.  

Finally, the Board notes that additional evidence, to include the September 2013 VA examination report, was associated with the record after the issuance of the December 2012 statement of the case and the AOJ has not yet had an opportunity to consider it.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include such received after the issuance of the December 2012 statement of the case.  Furthermore, the AOJ should also consider whether separate ratings are warranted for any orthopedic, muscle, and/or neurological impairment determined to be the result of the Veteran's left leg scarring and/or the in-service shell fragment wound.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to scar, shell fragment wound, left leg, to include Kaiser.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include records from Kaiser and any outstanding VA treatment records.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his scar, shell fragment wound, left leg, as well as any orthopedic, muscle, and/or neurological impairment as a result of such scarring and/or the in-service shell fragment wound.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The Veteran's records and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of such.  

In assessing the scar(s) on examination, the examiner should describe the nature and severity of all manifestations of such, to include addressing the following inquiries: 

(A)  Describe the number and size of any scars present in the affected area, i.e., the left leg.  

(B)  Is any scar deep or does it cause limited motion in an area exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches?

(C)  Is the scar superficial and collectively covers 144 square inches or more? 

(D)  Is any scar superficial and unstable? 

(E)  Is any scar superficial and painful?  In addressing such matter, the examiner should consider the conflicting findings at the August 2009 VA examination where it was noted that such scarring is not painful and the September 2013 VA examination where it was observed that such scarring resulted in very mild intermittent pain.

(F)  Does any scar/scarring cause additional loss of motion of function? 

(G)  Are there any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.)?  

The examiner should also identify and describe in detail the nature and severity of all current residuals associated with such scarring and/or the in-service shell fragment wound, to include any orthopedic, muscle, and/or neurological impairment.  In this regard, the examiner should consider the August 2009 VA examiner's diagnoses of residual left leg hyperalgia and mild residual left leg muscular atrophy.

The examiner should address the functional impact of the Veteran's disability on his daily life and employability.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects and symptoms related to such disability.  

The rationale for any opinion offered must be provided.  

3.  After the above development, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, readjudicate the claim on appeal based on the entirety of the evidence, to specifically include all evidence added the record since the issuance of the December 2012 statement of the case.  The AOJ should also consider whether separate ratings are warranted for any orthopedic, muscle, and/or neurological impairment determined to be the result of the Veteran's left leg scarring and/or the in-service shell fragment wound.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

